Citation Nr: 0832486	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
migraine headaches on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & her husband


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted the veteran's claim of 
service connection for migraine headaches and assigned a 10 
percent rating effective May 18, 1992.  The veteran disagreed 
with this decision in September 2003, seeking a higher 
initial rating for her service-connected migraine headaches.  

In a December 2004 rating decision, the RO assigned a higher 
initial 30 percent rating to the veteran's service-connected 
migraine headaches effective May 18, 1992.  This decision was 
issued to the veteran and her service representative in 
January 2005.  The veteran perfected a timely appeal on her 
higher initial rating claim for service-connected migraine 
headaches in January 2005.  She also requested an RO hearing 
in January 2005 but then withdrew this request in July 2005.  
A Travel Board hearing was held at the RO in August 2005.  

In December 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In a March 2008 rating decision, the RO assigned a higher 
initial 50 percent rating to the veteran's service-connected 
migraine headaches effective May 18, 1992.  This decision was 
issued to the veteran and her service representative in June 
2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for migraine headaches, 
evaluated as 50 percent disabling effective May 18, 1992; 
this is maximum disability rating available for migraine 
headaches.

3.  The veteran's service-connected migraine headaches do not 
present such an exceptional disability picture that the 
available schedular evaluations are inadequate.


CONCLUSION OF LAW

The veteran's claim does not warrant referral to the 
Director, Compensation & Pension Service, for consideration 
of entitlement to an initial rating greater than 50 percent 
for service-connected migraine headaches on an extraschedular 
basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for migraine 
headaches on an extraschedular basis is a "downstream" 
element of the RO's grant of service connection for migraine 
headaches in the currently appealed rating decision issued in 
June 2003.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In March 2001, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the June 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for migraine headaches, and because the veteran's 
higher initial rating claim for migraine headaches is being 
denied in this decision, the Board finds no prejudice to the 
veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for migraine headaches originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the March 2001 VCAA notice 
letter was provided prior to the June 2003 rating decision; 
thus, this notice was timely.  Because the veteran's higher 
initial rating claim is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations to determine the 
current nature and severity of her service-connected migraine 
headaches.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that she is entitled to a higher initial 
rating than 50 percent for service-connected migraine 
headaches on an extraschedular basis because the rating 
criteria do not compensate her appropriately for the level of 
disability she experiences as a result of her service-
connected migraine headaches.

The veteran's service-connected migraine headaches currently 
are evaluated as 50 percent disabling effective May 18, 1992, 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  See 
38 C.F.R. § 4.124a, DC 8100 (2007).  A 50 percent rating is 
the maximum disability rating for migraine headaches 
available under DC 8100 and is assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the 
Court determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The veteran's service medical records show that she denied 
any relevant medical history at her enlistment physical 
examination in September 1985.   Clinical evaluation was 
normal except for mild scoliosis.  On periodic physical 
examination in June 1991, clinical evaluation was normal and 
the veteran was deemed "healthy."  The veteran reported a 
history of frequent and severe headaches at her separation 
physical examination in February 1992.  Clinical evaluation 
was normal except for chronic right lower quadrant pain.

The post-service medical records show frequent complaints of 
and treatment for headaches and migraine headaches beginning 
in May 1994.  A computerized tomography (CT) scan of the 
veteran's head in June 1994 was normal.  

On VA examination in September 1995, the veteran complained 
of severe frontal headaches attacks since May 1991 which 
lasted from 1-2 days and were accompanied by vomiting and 
sensitivity to light and noises.  The veteran was unable to 
work during these attacks and missed about 1 day of work per 
week at her current job.  Her symptoms worsened in the spring 
of 1993.  The VA examiner concluded that the veteran "is 
considerably impaired in her ability to perform, especially 
due to the severe and frequent headaches attacks.  She has a 
severe migraine with intense attacks, with sometimes several 
episodes per week.  These attacks last all day and are 
accompanied by vomiting and sensitivity to light."   The 
diagnoses included severe migraine.

On VA examination in October 1996, the veteran's complaints 
included right frontal headaches which started in 1992 and 
occurred approximately every week.  The headaches were 
associated with significant nausea, diarrhea, vomiting, 
visual scotomas, and were prostrating and required bed rest.  
Physical examination showed that her head, face, neck, and 
eyes were normal, intact extraocular movements, pupils equal, 
round, and reactive to light and accommodation, and normal 
motor, sensory, and neurological examinations.  The diagnoses 
included migraine headaches.
 
On private outpatient treatment in December 1997, the 
veteran's medical history included migraine headaches.  The 
assessment included migraine headaches, controlled with 
medication.

In March 1999, the veteran complained of headaches since 1991 
which had become progressively more frequent and more severe.  
The occurred about 3 times a day, lasted all day, and 
occurred 3 days a week.  The veteran's headaches were 
associated with photophobia, phonophobia, and nausea.  
Physical examination showed pupils equal, round, and reactive 
to light and accommodation, full painless extraocular 
movement and visual fields, and normal sensation on both 
sides of the face.  The assessment was migraine.

On VA examination in May 1999, the veteran complained of 
intermittent severe headaches "for years" which occurred 
approximately every 1 to 3 days involving the left side of 
her head, some vision changes (spots and flashing lights), 
associated nausea, phonophobia, and photophobia.  
Neurological examination was normal with intact cranial 
nerves throughout.  The diagnoses included intermittent 
migraine headaches which were "mildly limiting."

On VA examination in August 2001, the veteran's complaints 
included migraines which were "significantly debilitating 
and disable her for approximately one day" when they 
occurred.  Her headaches were associated with nausea.  She 
experienced headaches 2 or 3 times per month.  Physical 
examination showed intact cranial nerves and a negative 
cerebral examination.  The impressions included chronic right 
arm pain with migraines, currently unknown etiology.

On VA examination in October 2001, the veteran's complaints 
included migraines.  The VA examiner reviewed the veteran's 
claims file, including her service medical records and post-
service private treatment records.  The veteran reported that 
her migraine headaches occurred 2 to 3 times per month and 
that she had missed approximately 10 days of work in the past 
year due to incapacitating headaches.  Physical examination 
showed an unremarkable head and neck, full visual fields, 
full ocular movements, and normal cranial nerves.  The 
diagnoses included migraine.  In a December 2002 addendum to 
this examination report, the VA examiner stated that the 
veteran currently experienced migraine headaches which were 
as likely as not manifested during active service.

A review of the veteran's private outpatient treatment 
records from Constance J. Jackson, M.D., shows that the 
veteran complained frequently of migraine headaches beginning 
in January 2003.  Dr. Johnson also tried the veteran on 
multiple medications to treat her frequent migraine 
headaches.  On neurological consultation with Dr. Johnson in 
June 2003, the veteran complained of experiencing 3 headaches 
per month which lasted from 3 days to 1 week and were 
accompanied by nausea, diarrhea, vomiting, light sensitivity, 
and visual changes.  The veteran also reported that "2 out 
of 3 headaches will be accompanied by right sided facial 
tingling and tongue numbness.  She also gets an aura with 
most of her headaches."  Both a CT scan and a magnetic 
resonance imaging (MRI) scan of her brain had been normal.  
Physical examination showed full visual fields, pupils equal, 
round, and reactive to light and accommodation, full 
extraocular movements, and normal facial sensation.  The 
impressions were migraine with aura and migraine without 
aura.  

Dr. Johnson's records show that the veteran received 
continuing outpatient treatment for migraines throughout 
2003-2006.  Her migraines were severe following outpatient 
treatment in January 2005.  On outpatient treatment in 
February 2005, the veteran reported that her migraines had 
decreased to 3 a week.  In April 2005, she had been "fairly 
stable" with 1 or 2 migraines a week although she also had a 
4-day period in which she had a migraine every day with light 
and sound sensitivity but no vomiting.  The veteran reported 
an average of 4 migraines per month in July 2005.  In 
November 2005, her migraines had increased to 3-4 times per 
week.  In May 2006, the veteran reported averaging 5 to 
6 migraines per month and a "severe episode in April 
requiring office rescue."  In July 2006, she averaged 
2-3 migraines per month.  In November 2006, she reported 
6 moderate/severe migraines in the last month.  In January 
2007, the veteran reported "at least three migraines a 
week" and 15 moderate/severe migraines in the last 30 days.  
In February 2007, the veteran reported that she had migraines 
"about half of the days" in the last month.  

On VA examination in May 2007, the veteran complained of 
migraine headaches with nausea, vomiting, phonophobia, 
photophobia, and diarrhea.  Her headache frequency "had 
increased substantially" in recent months.  The VA examiner 
reviewed the veteran's claims file, including her service 
medical records.  In April 2007, the veteran experienced 
migraines "on all but two days."  In other recent months, 
she experienced about 15 migraines per month.  She often had 
to lie down to relieve her headaches.  She also missed time 
from work "frequently" due to her migraines.  She reported 
missing about 5 days of work per month.  Her headaches 
prevented her from doing activities with her family, 
including her 2 children.  Physical examination showed an 
unremarkable head and neck, full visual fields, intact 
extraocular movements, and normal cranial nerves.  The VA 
examiner noted that there was documentation of more frequent 
headaches in the past 6 months and that the veteran missed 
multiple days of work each month due to headaches.  The 
diagnosis was migraine headaches.

The Board finds that the preponderance of the evidence is 
against consideration of the veteran's claim for a higher 
initial rating than 50 percent for service-connected migraine 
headaches on an extraschedular basis.  The current 50 percent 
rating assigned to the veteran's service-connected migraine 
headaches contemplates very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2007).  In 
December 1997, her migraine headaches were controlled with 
medication.  Her migraine headaches were "mildly limiting" 
on VA examination in May 1999.  In October 2001, the veteran 
reported that she missed just 10 days of work in the past 
year due to incapacitating migraine headaches.  The medical 
evidence indicates that, although her migraine headaches are 
more frequent, the veteran missed only about 5 days of work 
per month due to her service-connected migraine headaches.  
Thus, the rating criteria contemplates the current severity 
and symptomatology of the veteran's service-connected 
migraine headaches.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that, with respect to the 
symptomatology attributable to the service-connected migraine 
headaches, the claimant's disability picture does not exhibit 
other related factors such as marked interference with 
employment which merit consideration of her higher initial 
rating claim on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  Because the symptomatology attributed to the 
veteran's service-connected migraine headaches is not more 
severe than what is contemplated by the rating schedule, and 
because the veteran already is in receipt of the maximum 
disability rating for service-connected migraine headaches, 
the Board finds that referral to the Director, C&P Service, 
for extraschedular consideration of the veteran's higher 
initial rating claim for migraine headaches is not warranted.  
See 38 C.F.R. § 3.321(b)(1).  Thus, the claim of entitlement 
to an initial rating greater than 50 percent for migraine 
headaches on an extraschedular basis is denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 50 percent for 
migraine headaches on an extraschedular basis is denied.


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


